In the Missouri Court of Appeals
              Eastern District
MAY 5, 2015


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.   ED100453   STATE OF MISSOURI, RES V RICO RICARDO PAUL, APP

2.   ED101062 CHARMEN WARD, RES V OTIS WARD, APP

3.   ED101203 TONY DEON EDMOND, APP V STATE OF MISSOURI, RES

4.   ED101297 STATE OF MISSOURI, RES V DARRELL I. BOLDEN, APP

5.   ED101353 JASON JAMES BARNES, APP V STATE OF MISSOURI, RES

6.   ED101737 THOMAS M. HAMILTON, APP V STATE OF MISSOURI, RES

7.   ED101907 EUGENE STUBBLEFIELD, APP V CITY OF STL ET AL, RES

8.   ED101994 ANTOINETTE LONGSTREET-ALLEN, APP V DES, RES

9.   ED102049 SHIRLEY BOWEN SMITH, APP V SIJ, RES